In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00065-CV




        IN RE: TED EUGENE SLANKER, JR.




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                      MEMORANDUM OPINION

        Ted Eugene Slanker, Jr., Relator, filed a petition for writ of mandamus asking this Court

to grant him relief from an order signed June 11, 2013, by the County Court at Law of Lamar

County directing him to pay $3,000.00 per month in spousal support and $10,000.00 to opposing

counsel for attorney’s fees, expenses, and mediation fees in the underlying divorce and property

proceeding. Along with that petition, Slanker also filed a motion for temporary relief requesting

that this Court stay enforcement of the order pending decision on the mandamus. This Court

granted the motion and stayed the trial court’s order.

        In the months following the stay, the parties to the underlying divorce and property

dispute reached a settlement of the issues raised by the mandamus action. As a result, Slanker no

longer wishes to prosecute the petition for writ of mandamus. Accordingly, the mandamus is

moot.

        We dismiss this petition for writ of mandamus as moot.




                                                     Jack Carter
                                                     Justice

Date Submitted:        November 5, 2013
Date Decided:          November 6, 2013




                                                 2